The opinion of the Court was delivered by
Mr. Chief Justice McIver.
The plaintiffs, claiming to be creditors of the testator, Wm. P. Vaughan, deceased, bring this action on behalf of themselves and all other creditors of the said Wm. P. Vaughan, deceased, who shall in due time come in and seek relief by this action and contribute to the expenses thereof for the purposes of establishing their demands against the estate of the said Wm. P. Vaughan, and obtaining payment thereof out of the assets of his estate, as far as they may go, which went into the hands of his executors, and which are alleged to be wholly insufficient for that purpose, and also to subject certain real estate, which, it is alleged, had been voluntarily conveyed away by the said Vaughan, with intent to hinder, delay, and defraud his creditors, especially the plaintiffs herein. The executors of said Vaughan are made parties defendant, and an account of the assets which went into their hands is demanded of them, as are also the several persons holding the lands under the alleged voluntary and fraudulent conveyances, as well as certain other persons and corporations claiming to hold encumbrances on said lands created by the alleged fraudulent grantees thereof. *172The complaint is too long for insertion here, but, for a full understanding of the points raised by this appeal, a copy of the complaint should be embraced in the report of this case. It is sufficient to say here, that the complaint, after setting forth fully and particularly how the estate of the testator became liable, under the trusts created by the will of one David Vaughan, to the claims of the plaintiffs as the present beneficiaries of such trust, and after alleging that the testator owned no real estate'at the time of his death, and that his personal estate was wholly insufficient to pay the claims of the plaintiffs, proceeds to allege that the said testator, during his lifetime, with intent to hinder, delay, and defraud his creditors, especially these plaintiffs, made voluntary conveyances of all of his real estate to some of the defendants herein, and that others of the defendants claim portions of the said real estate under voluntary conveyances from such voluntary grantees; while others of the defendants claim to hold liens on portions of the said real estate created by the voluntary grantees, and demand: 1st. That the plaintiffs may have judgment for the amount due them under the trusts of the will of said David Vaughan. 2d. That the creditors of said Wm. P. Vaughan be called in to establish their demands. 3d. That the executors of said Vaughan account for the assets of his estate. 4th. That the voluntary conveyances hereinabove referred to be declared null and void, and that said lands be sold and the proceeds be applied, first, to the payment of the costs of this case; second, to the payment of a reasonable fee to the attorneys for plaintiffs herein; and, third, to the payment of the claims of the plaintiffs, and such other claims as may be established herein; any balance that may be found in the hands of the executors being first applied thereto.
Within due time after the service of the complaint, certain of the defendants named in the title of this case as appellants, moved before his Honor, Judge Benet, for an order requiring the plaintiff “to make the complaint herein more definite and certain by arranging separately the various *173causes of action included therein, or requiring the plaintiff, if the Court should think more proper, to elect which of the various causes of action set out in the complaint shall be retained, and striking out all allegations in the complaint pertaining to such causes of action as the plaintiff may not elect to retain.”
These motions were heard by Judge Benet, who rendered a decree on the 6th July, 1896 (a copy of which should be incorporated in the report of the case), dismissing the motions, and from this decree the moving parties have appealed upon the grounds set out in the record, a copy of which should likewise be inserted in the report of the case.
1 We agree entirely with the Circuit Judge in the conclusion which he has reached. The action is manifestly in the nature of a creditor’s bill, and its single object is to have the assets of the estate of the testator, Wm.'P. Vaughan, marshalled and applied to the payment of his debts, and we do not see wherein 'the allegations of the complaint are either indefinite or uncertain. There is but a single cause of action stated in the complaint, and all the other matters therein stated are merely incidents of that single cause. To borrow the phraseology of Mr. Pomeroy, the primary right, which the plaintiffs are seeking to enforce, is the right to have the assets of the estate of their alleged debtor applied to the payment of their claim, and the breach of this primary right in the modes stated in the complaint is the delict complained of.' These two things, says Mr. Pomeroy, in his work on Remedies, according to the Code pleading, at page 487, sec. 453, constitute the cause of action. If the plaintiffs have a valid claim against the estate of the testator, Vaughan, there can be no doubt that they are entitled to the aid of the Court in subjecting the assets of such estate to the payment of their debt; and if any such assets have improperly or fraudulently gone into the hands of third persons, they may, in the same action, be brought back, and subjected to the payment of the debts of the testator, and this is practically the scope and object of *174this action. To such an action the personal representatives of the alleged debtor are not only proper but necessary-parties, and so, also, are those in whose hands any of the assets of the debtor, necessary for the payment of his debts, have improperly or fraudulently gone, as well as those who may have acquired, or may claim to have acquired, any liens upon such assets. So that the Court of Equity, having all parties in interest before it, may do complete justice and avoid multiplicity of actions. As is said in Williams v. Neal, 10 Rich. Eq., 339, quoting with approval from Story Eq. PI.: “The principle is very well settled, that ‘where the interest of the plaintiffs are the same, although the defendants may not have a coextensive common interest, but their interest may be derived under different instruments, if the general objects of the bill will be promoted by their being united in a single suit, the Court will not hesitate to sustain the bill against all of them.’ ” And Dunkin, Ch., in delivering the opinion of the Court, proceeds to say: “In addition to these general reasons, it may be added, that it is a favorite object of equity jurisdiction to do complete justice and prevent a variety of litigation. If the allegations of the plaintiffs should be successfully maintained in administering the proper relief, the Court may deem it necessary to have the several donees before them, in order to adjust the equities which may arise among themselves.” See also what is said by the same chancellor to the same effect in Barkley v. Barkley, 14 Rich. Eq., 25, as well as Edwards v. Sartor, 1 S. C., 270, where the foregoing cases are recognized and followed. See, also, Ragsdale v. Holmes, 1 S. C., 91, and Barrett v. Watts, 13 S. C., 441. See what was said in State v. Foot, 27 S. C., at page 347, especially the quotation from Pomeroy. Indeed, as was said by Dunkin, Ch., in one of the quotations above made from Williams v. Neal, there is not only no objection to uniting in the same action a demand to set aside two cr more voluntary conveyances to different persons for distinct and separate parcels of land in a case like this, but *175it is actually desirable that it should be done, so that the Court, having all the parties in interest before it in the same action, may render a decree which will do full and complete justice to all the parties concerned, by adjusting the equities amongst the several grantees holding different parcels of land under distinct voluntary conveyances, and not throwing the whole burden upon one of such grantees.
2 It has been intimated in the argument here that the complaint is open to the objection that there is no allegation that the plaintiffs have recovered judgment on their claim and issued execution which has been returned nulla bona, but we do not see how such an objection can be raised under this appeal; and it may be added, that it is questionable, to say the least of it, whether such an objection would be tenable if raised in any form, under the cases of Ragsdale v. Holmes, supra; Shell v. Boyd, 32 S. C., 359; and Miller v. Hughes, 33 S. C., 530.
So, also, as to the apparent objection to the complaint pointed out by the Circuit Judge, which, however, is more apparent than real; for, as he well says, the complaint clearly shows that the judgment there demanded must necessarily be given, if given at all, against the executors of Vaughan. Besides, this apparent defect appears only in the prayer for relief, and it is well settled that the plaintiffs may obtain any relief appropriate to the case made by the pleadings and evidence, without regard to the form of the prayer for relief.
The judgment of this Court is, that the order appealed from be affirmed.